DETAILED ACTION
Examiner acknowledges receipt of the reply filed 5/9/2022, in response to the restriction requirement mailed 3/9/2022.
Claims 1-24 are pending.  Claims 7, 8, and 12-24 have been withdrawn from further prosecution for the reasons set forth below.
Claims 1-6, 8, 10, and 11 are pending and being examined on the merits in this office action.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comment
Applicant Oncolyze, Inc appears to be the licensee of PNC-27 and PNC-28.  The peptides are recited in instant claims 3 and 11 and have the following sequences:
PNC-27: PPLSQETFSDLWKLL-KKWKMRRNQFWVKVQRG
PNC-28: ETFSDLWKLL-KKWKMRRNQFWVKVQRG
The peptides were first identified at SUNY Downstate Medical Center.  The peptides and similar method claims as instantly claimed have been pursued by SUNY Downstate Medical Center (assignee Research Foundation of State University of New York).
Accordingly, it appears that the licensee is attempting to pursue the same subject matter was previously pursued by the assignee,  Research Foundation of State University of New York.

Election/Restrictions
Examiner acknowledges Applicant’s election of the following species: 
SEQ ID NO:1 as HDM-2 targeting component
AML as type of cancer
SEQ ID NO:25 as membrane resident component
 The election was made with traverse in the reply filed on 5/9/2022.
However, because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-6, 8, 10, and 11 read on elected species.
Claims 7, 8, and 12-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/9/2022.

Drawings
The drawings are objected to because the x- and y- axis do not include any unit of measurement.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner expressly notes that the figure legend refers to fluorescence peaks that are colored green and red.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01. 
The abstract is objected to.  The abstract should be amended to include SEQ ID NOs; delete the hyphen “-“ within the peptides; and correct the spacing within the first peptide at line 2.

Sequence Compliance
This application is objected to because the peptide sequences on abstract and p. 47, l. 14 are not associated with a sequence identifier (a SEQ ID NO).  All sequences longer than ten nucleotides or four amino acids referenced in the specification must include a SEQ ID NO and must be included in the Sequence Listing.  See MPEP § 2421-2422.  Applicant must amend the specification in response to this office action and must confirm that all peptide sequences of the specification are included in the sequence listing.  
Examiner requests that the Applicants thoroughly review the specification to confirm that all of the peptides, as required, comply with MPEP § 2421-2422.
See also claims 3, 6, 8, and 11.

Claim Objections
Claims 1-3, 5, 6, 8, and 11 are objected to because of the following informalities:  
Claim 1 includes many acronyms, including but not limited to, HDM-2, AML, CLL.  All acronyms should be written out in full name in the first appearance in the claims. Claim 1 should further be amended to recite all forms of cancer in lowercase spelling, with the exception of i) an acronym in parentheses, e.g., acute myeloid leukemia (AML) and ii) the cancer has a given name containing a capitalized word, e.g., Wilms tumor and Ewing sarcoma.
It is further noted that claim 1 should be amended to recite “Burkitts/ALL-B cellcutaneous T-cell lymphoma 
Claims 2 and 5 should also be amended as claim 1. 
claims 2 and 5 should be amended to recite “comprising providing a plurality of cells, comprising at least one cancer cell and at least one normal cell, administering to the plurality of cells a composition … said normal cells; wherein the cancer cell is selected from the group consisting of”.
Claims 3, 6, 8, and 11 should be amended to include SEQ ID NOs associated with each of the claimed peptide sequences, e.g., PPLSQETFSDLWKLL (SEQ ID NO:1).
Further regarding claims 3, 6, and 11, the peptide sequences should be amended to remove the hyphen “-“ within the amino acid sequence.
The line spacing of claims 6 and 8 should also be corrected for consistency with the other claims.
Appropriate correction is required.

Improper Markush 
Claim 6 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
The Markush grouping of peptides recited in claim 6 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: The recited peptides have different amino acid sequences and tertiary structures.  There is no evidence within the specification or the prior art of a common structural element that relates to a common function.  The peptides are claimed to have “HDM-2 targeting components”.  However, there is no evidence of a common shared tertiary structure amongst the recited peptides that relates to the recited function of HDM-2 targeting component.  Accordingly, the recited peptides are deemed to constitute an improper Markush group.
Examiner refers Applicant to the 112(b) indefinite rejection below relating to the claim term “HDM-2 targeting component” which is not defined in the specification.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of treating and/or selectively necrosing cells that express HDM-2 using compound comprising specific compositions comprising an HDM-2 targeting component and a membrane resident component [PNC-27 and PNC-28], does not reasonably provide enablement for all of the recited methods, forms of cancer and claimed compositions. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008). See also In re Cortright, 49 USPQ2d 1464, 1466 and Bristol-Myers Squibb Co. v. Rhone-Poulenc Rorer Inc., 49 USPQ2d 1370.
By way of background, four cases are of particular relevance to the question of enablement of a method of treating cancers broadly or even generally:
In In re Buting, 418 F.2d 540, 163 USPQ 689 (CCPA 1969), the claim was drawn to “The method of treating a malignant condition selected from the group consisting of leukemias, sarcomas, adenocarcinomas, lymphosarcomas, melanomas, myelomas, and ascitic tumors” using a small genus of compounds. The Court decided that human testing “limited to one compound and two types of cancer” was not “commensurate with the broad scope of utility asserted and claimed”.
In Ex parte Jovanovics, 211 USPQ 907 (Bd. Pat. App. & Inter. 1981) the claims were drawn to  “the treatment of certain specified cancers in humans” by the use of a genus of exactly two compounds, the N-formyl or N-desmethyl derivative of leurosine. Applicants submitted “affidavits, publications and data” for one of the compounds, and a dependent claim drawn to the use of that species was allowed.  For the other, no data was presented, applicants said only that the other derivative would be expected to be less effective; claims to the genus were refused. 
In Ex parte Busse, et al., 1 USPQ2d 1908 (Bd. Pat. App. & Inter. 1986) claims were drawn to “A therapeutic method for reducing metastasis and neoplastic growth in a mammal” using a single species. The decision notes that such utility “is no longer considered to be “incredible”, but that “the utility in question is sufficiently unusual to justify the examiner's requirement for substantiating evidence. Note also that there is also a dependent claim 5 which specified “wherein metastasis and neoplastic growth is adenocarcinoma, squamous cell carcinoma, melanoma, cell small lung or glioma.” The decision notes that “even within the specific group recited in claim 5 some of the individual terms used actually encompass a relatively broad class of specific types of cancer, which types are known to respond quite differently to various modes of therapy.” 
In Ex parte Stevens, 16 USPQ2d 1379 (Bd. Pat. App. & Inter. 1990) a claim to “A method for therapeutic or prophylactic treatment of cancer in mammalian hosts” was refused because there was “no actual evidence of the effectiveness of the claimed composition and process in achieving that utility.”
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E)  The level of predictability in the art; (F)  The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444. 
The analysis is as follows:
 (1) Breadth of claims.
Claims 1, 3, 4, 6, 8, and 10 are drawn to a method of treating cancer in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of a composition comprising an HDM-2 targeting component and a membrane resident component; wherein the cancer is selected from the recited Markush grouping.
Claim 2 is drawn to a method of necrosing or causing membranolysis of selective cancer cells, comprising providing a plurality of cells, comprising at least one cancer cell and at least one normal cell, administering to the cells a composition comprising an HDM-2 targeting component and a membrane resident component, and wherein said peptide results in necrosis or membranolysis of said cancer cells, but does not affect said normal cells; wherein the cancer is selected from the recited Markush grouping.
Claim 5 is drawn to a method of necrosing or causing poration of selective cancer cells, comprising providing a plurality of cells, comprising at least one cancer cell and at least one normal cell, administering to the cells a composition comprising an HDM-2 targeting component and a membrane resident component, and wherein said composition results in necrosis or poration of said cancer cells, but does not affect said normal cells; wherein the cancer is selected from the recited Markush grouping.
The terms “HDM-2 targeting component” and “membrane resident component” are not defined in the specification. Given the broadest claim interpretation, the claim terms can include compounds such as peptides, saccharides, lipids, chemical compounds, and combinations thereof.
Peptides PNC-27 and PNC-28- which are recited in claims 3 and 11
 (b) Scope of the diseases covered.  
There are many different types of cancers, but all share one hallmark characteristic: unchecked growth that progresses toward limitless expansion (National Institute of Cancer- understanding and related topics, accessed 8/21/2014 at URL: cancer.gov/cancertopics/understandingcancer at p. 2).  Cancers are highly heterogeneous at both the molecular and clinical level, something seen especially in, for example, the cancers of the breast, brain and salivary glands.  They can occur in pretty much every part of the body.  Id.  Examiner notes that the following prior art is a selection of the recited forms of cancer. 
A. Lung carcinoma is the leading cause of cancer-related death worldwide (Merck Manuals Lung Carcinoma accessed 3/12/2017 at URL merckmanuals.com/professional/pulmonary-disorders/tumors-of-the-lungs/lung-carcinoma).  About 85% of cases are related to cigarette smoking.  Id.  Treatment varies by cell type and by stage of disease.  Primary treatments include surgery (depending on cell type and stage), chemotherapy and radiation therapy.  Id.    
B. Neuroblastoma is a cancer arising in the adrenal gland or less often from the extra-adrenal sympathetic chain, including the retroperitoneum, chest, and neck (Merck Manuals Neuroblastoma accessed 3/12/2017 at URL merckmanuals.com/professional/ pediatrics/pediatric-cancers/neuroblastoma).  Diagnosis is confirmed by biopsy.  Id. Treatment may include surgical resection, chemotherapy, radiation therapy, high-dose chemotherapy with stem cell transplantation, cis-retinoic acid, and immunotherapy. Id.
C. There are many types of colorectal cancers.  See, e.g., Merck Manual Colorectal Cancer accessed 8/21/2014 at URL merckmanuals.com/home/digestive_disorders/tumors_of_the_digestive_system/colorectal_cancer.html).  Almost all cancers of the large intestine and rectum (colorectal) are adenocarcinomas, which develop from the lining of the large intestine (colon) and rectum.  Id.  In Western countries, cancer of the large intestine and rectum is one of the most common types of cancer and the second leading cause of cancer death.  Id.  Colon cancer is more common among women, and rectal cancer is more common among men.  Id. 
D. Prostate Cancer covers a variety of cancer types. See e.g., Merck Manual Prostate Cancer accessed 8/21/2014 at URL: merckmanuals.com/home/kidney_and_urinary_tract_disorders/cancers_of_the_kidney_and_genitourinary_tract/prostate_cancer.html?qt=prostate cancer&alt=sh.  Among men in the United States, prostate cancer is the most common cancer and one of the most common causes of cancer death.  Id. 
The great majority of types of prostate cancers are not treatable with pharmaceuticals.  Id. 
E. Cholangiocarcinoma is also known as bile duct cancer is a relatively rare form of caner (Cholangiocarcinoma  accessed 3/12/2017 at URL surgery.usc.edu/divisions/tumor/pancreasdiseases/web%20pages/BILIARY%20SYSTEM/cholangiocarcinoma).  Cholangiocarcinoma is considered to be an incurable and rapidly lethal cancer unless both the primary tumor and any metastases can be fully removed by surgery. Id.  No potentially curative treatment exists except surgery, but most people have advanced stage disease at presentation and are inoperable at the time of diagnosis. Id.  People with cholangiocarcinoma are generally managed - though not cured - with chemotherapy, radiation therapy, and other palliative care measures. Id.  These are also used as additional therapies after surgery in cases where resection has apparently been successful (or nearly so).  Id.  
F. Thyroid cancer.  There are four general types of thyroid cancer (papillary, follicular, medullary, and anaplastic) (Thyroid cancer accessed 3/12/2017 at URL merckmanuals.com/professional/endocrine-and-metabolic-disorders/thyroid-disorders/thyroid-cancers).  Most thyroid cancers manifest as asymptomatic nodules. Id.  Rarely, lymph node, lung, or bone metastases cause the presenting symptoms of small thyroid cancers.  Id.  Diagnosis is often by fine-needle aspiration biopsy but may involve other tests. Id. Treatment is surgical removal, usually followed by ablation of residual tissue with radioactive iodine.  Id.
G.  Renal Cancer. Renal cell carcinoma (RCC) is the most common renal cancer, accounting for 90 to 95% of primary malignant renal tumors (Renal cell carcinoma, accessed 3/12/2017 at URL merckmanuals.com/professional/genitourinary-disorders/genitourinary-cancer/renal-cell-carcinoma).  Id.  Symptoms (most often gross or microscopic hematuria) usually do not develop until the tumor is large or metastatic, so incidental discovery is common.  Id.  Diagnose of RCC is by MRI or contrast-enhanced CT, as well as testing of liver function.  Id.  Treatment of localized RCC is by radical nephrectomy, whereas advanced RCC is treated by palliative surgery, radiation therapy, targeted drug therapies, and/or interferon alfa-2b or IL-2.  Id.
H. Bladder Cancer.  Most bladder cancers are of a type called transitional cell, affecting the same kinds of cells (transitional cells) that are usually the cancerous cells responsible for renal pelvis and ureter cancers.  See e.g., Merck Manual Bladder Cancer accessed 8/21/2014 at URL: merckmanuals.com/home/kidney_and_urinary_tract_disorders/cancers_of_the_kidney_and_genitourinary_tract/bladder_cancer.html.  More than 70,000 new cases of bladder cancer are diagnosed every year in the United States and about 15,000 people die of bladder cancer every year.  Id. About 3 times as many men as women develop bladder cancer. Smoking is the greatest single risk factor and seems to be one of the causes in at least half of all new cases.  Id.
I. Leukemia.  Leukemias are cancers of white blood cells or of cells that develop into white blood cells.  White blood cells develop from stem cells in the bone marrow. Sometimes the development goes awry, and pieces of chromosomes get rearranged. The resulting abnormal chromosomes interfere with normal control of cell division, so that affected cells multiply uncontrollably or are resistant to normal cell death, resulting in leukemia. Leukemias are grouped into four main types:  Acute lymphocytic leukemia,  Acute myelocytic leukemia, Chronic lymphocytic leukemia, and Chronic myelocytic leukemia.  The types are defined according to how quickly they progress and the type and characteristics of the white blood cells that become cancerous. Acute leukemias progress rapidly and consist of immature cells. Chronic leukemias progress slowly and consist of more mature cells. Lymphocytic leukemias develop from cancerous changes in lymphocytes or in cells that normally produce lymphocytes. Myelocytic (myeloid) leukemias develop from cancerous changes in cells that normally produce neutrophils, basophils, eosinophils, and monocytes.  The cause of most types of leukemia is not known. Exposure to radiation, to some types of chemotherapy, or to certain chemicals (such as benzene) increases the risk of developing some types of leukemia, although leukemia develops only in a very small number of such people. Certain hereditary disorders, such as Down syndrome and Fanconi anemia, increase the risk as well. In some people, leukemia is caused by certain abnormalities of the chromosomes. See e.g., Merck Manual overview of Leukemia accessed 8/21/2014 at URL: merckmanuals.com/home/blood_disorders/leukemias/overview_of_leukemia.html 
(2)  The nature of the invention and predictability in the art:  With specific reference to cancer, Ex parte Kranz, 19 USPQ2d 1216, 1219 notes the “general unpredictability of the field  [of] …anti-cancer treatment.”  In re Application of Hozumi et al., 226 USPQ 353 notes the “fact that the art of cancer chemotherapy is highly unpredictable”.  More generally, the invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
(3) Direction or Guidance:  The guidance provided is limited.  The specification fails to provide guidance on how a composition comprising an HDM-2 targeting component and a membrane resident component would be sufficient to treat cancer and/or necrose and/or cause membranolysis/poration of cancer cells all recited forms of cancer.  
However, the skilled artisan does not have sufficient guidance to extrapolate the limited teachings from two compositions (PNC-27 and PNC-28) and one type of cancer (acute myeloid leukemia cell lines (OCI-AML and THP-1)) to entirely different compositions comprising an HDM-2 targeting component and a membrane resident component and forms of cancer (body location and disease etiologies).  The skilled artisan cannot predict which of the highly variable types of cancer known in the art would be suitable for treatment with the claimed compositions, much less dosage amounts and routes of administration.  Accordingly, the specification provides little guidance over the scope of the presently pending claims. 
(4) State of the Prior Art: A review of the relevant art yielded a diverse array of treatment options for those suffering from various forms of cancer.  Traditional therapies include chemotherapy, radiotherapy and surgery.  
Kanovsky et al. (PNAS 98: 12438–12443 (2001)) teach three peptides from the mdm-2 binding domain of human p53, residues 12–26 (PPLSQETFSDLWKLL), residues 12–20, and 17–26. To enable transport of the peptides across the cell membrane and at the same time to maximize the active mdm-2 binding a-helical conformation for these peptides, each was attached at its carboxyl terminus to the penetratin sequence, KKWKMRRNQFWVKVQRG, that contains many positively charged residues that stabilize an a-helix when present on its carboxyl terminal end. All three peptides were cytotoxic to human cancer cells in culture, whereas a control, unrelated peptide attached to the same penetratin sequence had no effect on these cell lines. The same three cytotoxic peptides had no effect on the growth of normal cells, including human cord blood-derived stem cells. These peptides were as effective in causing cell death in p53-null cancer cells as in those having mutant or normal p53 (abstract).  The three p53 peptides in peptide linkage to the leader sequence were (i) residues 12–20 (PPLSQETFS)-Leader, denoted as PNC-21 that contains the invariant domain; (ii) residues 12–26 (PPLSQETFSDLWKLL)-Leader, denoted as PNC-27 that comprises the mdm-2 binding domain; and (iii) residues 17–26 (ETFSDLWKLL)-Leader, denoted as PNC-28, which contains all of the residues that contact mdm-2 and which overlaps the invariant sequence by four residues (p. 12438).  The antiproliferative effects of these peptides on a variety of tumor cells cannot be attributed to nonspecific toxicity because none of the p53-leader peptides had any effect on normal pancreatic acinar (BMRPA1) cells either in growth phase or in stable contact-inhibited monolayers. Furthermore, none of these peptides had any significant effect on the abilities of human stem cells derived from cord blood to form colonies in response to specific growth factors that induce differentiation of these cells into different hematopoietic cell lines. These results all suggest that the p53 peptides promote cell death only in abnormally proliferating cells (p. 12443).  Cancer cell lines assess were E-49 (rat brain capillary endothelial cells with the phenotypic characteristics of spontaneously transformed cells and exhibit the ability to form tumors), A549 cells (human lung non-small-cell carcinoma cells), HeLa (human cervical carcinoma cells), p53-null SW 1417 cells (human metastatic colon adenocarcinoma cells, MDA-MB-453 (p53-null human metastatic breast carcinoma cells), H1299 (p53-null human non-small-cell lung cancer), and SAOS2 (p53-null osteosarcoma).
	Davitt et al, (Annals of Clinical & Laboratory Science 44: 241-248 (2014)) disclose an anti-cancer peptide, PNC-27 , which is a membrane-active peptide that binds to the HDM-2 protein expressed in the cancer cell membranes of solid tissue tumor cells and induces transmembrane pore formation in cancer, but not in normal cells, resulting in tumor cell necrosis that is independent of p53 activity in these cells (abstract).  PNC-27 is a peptide that contains p53 protein amino acid residues 12-26 of its HDM-2 binding domain attached to a transmembrane-penetrating sequence [1,2], also called the membrane residency peptide (MRP) [3]. Both PNC-27 and PNC-28 (which has a sequence that is identical to that of PNC-27 but lacks the first six amino acid residues of PNC-27 (i.e., p53 residues 17-26) are lethal to a variety of cancer cells (p. 242).  It contains residues 12-26 (PPLSQETFSDLWKLL) from the HDM-2 binding domain of p53, attached to the membrane residency peptide, MRP, (KKWKMRRNQFWVKVQRG) from antennapedia sequence at its carboxyl terminal end. The MRP transmembrane-penetrating sequence allows for whole peptide entry into the cell (p. 243).  When p53 binds to the HDM-2 protein via its 12- 26 amino acid sequence, HDM-2 induces ubiquitination of p53 that targets it for proteolysis in the proteasome (p. 242).  In vivo studies indicate that PNC-27 specifically targets cancerous cells and does not affect normal cells.  Id.  PNC-27- HDM-2 membrane interaction is critical to the cancer cell killing ability of PNC-27. Since PNC27 does not affect untransformed cells, which we found do not express significant levels of HDM-2 in their cell membranes, we transfected a plasmid encoding HDM-2 with a membrane localization sequence into an untransformed cell line and found that PNC-27 induced necrosis of these modified cells [2]. Importantly, PNC-27 was found to not affect cells that expressed HDM-2 in their membranes that lacked the PNC-27-(and p53-) binding domain (i.e., residues 1-109). These findings suggested that the binding of PNC-27 to membrane associated HDM-2 is a critical step in triggering tumor cell necrosis in solid tissue tumor cells and that PNC-27 binds to HDM-2 in the cancer cell membrane instead of traversing this membrane. In its membrane active conformation, PNC-27 induces trans-membrane pore formation, resulting in tumor cell necrosis (p. 243).
	K562 cells [human chronic myeloid K562 leukemia cell line lacking p53] are triploid, undifferentiated leukemia cells that morphologically appear to be lymphoblasts but have phenotypic characteristics of erythroleukemia cells and are capable of differentiating into erythroid, myeloid and monocytic cell lines and therefore have features of malignant hematopoietic stem cells (p. 243).  Human pancreatic cancer cells (MiaPaCa-2) were also assessed.  PNC-27, which does not affect normal /untransformed cells, kills a wide variety of solid tissue tumor cells. We have obtained evidence that speaks to the fact that its selectivity for killing cancer cells is strongly related to its ability to associate with HDM-2 that is expressed in the membranes of cancer cells but not in the membranes of untransformed cells. This association leads to the formation of transmembrane pores that results in non-apoptotic tumor cell death (p. 247).  K-562 human leukemia cells, also express substantial levels of HDM-2 protein in their cell membranes. PNC-27 kills these cells and, as we found in solid tissue tumor cells, co-localizes with HDM-2 in the membranes of these cells.  PNC27 kills these cells by tumor cell necrosis in which there is an early release of cytosolic LDH into the medium and not by apoptosis as evidenced by lack of activation of caspase (pp. 247-248).  The reference concludes that PNC-27 forms early complexes with membrane-bound HDM-2 and that cell killing occurs with early release of cytosolic LDH suggest that PNC-27 binds to tumor cell membrane-expressed HDM-2 resulting in the formation of transmembrane pores and tumor cell necrosis. In contrast, PNC-27 does not affect the viability of normal peritoneal macrophages suggesting that PNC-27 would not affect the normal functioning of inflammatory cells (p. 248).
So far as the examiner is aware, applicants’ recited HDM-2 targeting component and membrane resident component combinations, has not been successfully used treating all possible cancers, and also there is no known single compound or genus (having common core structure) that treats all of the recited cancers.
 (5)  Working Examples:  Example 1, 2, and 4-10 appear to be prophetic and were not actually reduced to practice.
Example 3 discloses results from flow cytometry with two AML cell lines expressing HDM2 on the cell surface.  Thus, Example 3 merely teaches targeted binding of the compositions to the AML cell lines.
Examiner notes that the only cell lines reduced to practice were: one type of cancer, acute myeloid leukemia using two cell lines (OCI-AML and THP-1).  Of the claimed compositions, only the following were reduced to practice: PNC-27 and PNC-28- which are the peptides presented in claims 3 and 11.
 (6) Skill of those in the art:  The relative skill of those in the art is high. An ordinary artisan in the area of drug development would have experience in screening compounds for particular activities. Screening of new drug candidates, while complex, is routine in the art. The process of finding new drugs that have in vitro activity against particular biological target is well known. Additionally, while high throughput screening assays can often be employed, developing a therapeutic method, as claimed, is generally not well-known or routine, given the complexity of certain biological systems such as the cancer. 
Determining how a particular compound will impact the cancer is not routine. There is no chemical targeting system at this time that can directly stimulate or block only a highly divergent cancer(s), while avoiding effects on other parts of the cells, where the same signal may have a different and unwanted effect. Further, the functioning of many networks and the pathology of many cancers involve complex systems involving more than one network. Thus, the level of ordinary skill in the art needs specialized knowledge of the complex nature of the cancer. 
 (7) The quantity of experimentation needed:  Given the fact that, historically, the development of new cancers drugs has been difficult and time consuming, and especially in view of factors 1-6, the quantity of experimentation needed is expected to be undue.
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-6, 8, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 (and dependent claims 3, 4, 6, 8, and 10), 2, and 5 recite the claim terms “HDM-2 binding component” and “membrane resident component”.  These terms are relative terms which render the claims indefinite. The claim terms “HDM-2 binding component” and “membrane resident component” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Without clearly defining the claim terms, one of ordinary skill in the art cannot determine the metes and the bounds of the claimed invention. Further clarification is required. 
Claim 2 recites the term “said peptide”.  There is insufficient antecedent basis within the claim 2 for the term peptide. The identity of the peptide is unclear within the claim. Claim clarification is required.
Claim 6 is deemed to be indefinite.  Specifically, the metes and bounds of several of the peptides are deemed to be indefinite. The sequence listing filed 12/30/2020 is considered as defining peptide sequences and correlating SEQ ID NOs. For instance, claim 6 includes the peptide PPL--TSFXEYWALLX-P but it is unclear as to what applicant intends by including hyphens “-” within the peptide amino acid sequence.  The peptide appears to correlate with SEQ ID NO:11. 



    PNG
    media_image1.png
    397
    460
    media_image1.png
    Greyscale

Examiner further notes that it appears that the recited peptide sequences correlate with SEQ ID NOs:1-24.  SEQ ID NOs: 9 and 11 include variable amino acid X which is defined in the sequence listing as being a naturally occurring amino acid.  This claim language should be recited in claim 6.
The metes and bounds of claims 2, 5, and 11 are deemed to be indefinite. The claims recite a plurality of cells comprising at least one cancer cell and at least one normal cell. The claims then recite a Markush grouping of types of cancer and/or cancer cells.  The identity of the cells with in the “plurality of cells” it is deemed to be indefinite. Specifically, it is unclear if applicant intends for “a plurality of cells” to encompass the same cell type: just distinguishable as being cancerous and noncancerous [normal].  Under this claim interpretation, a “plurality of cells” can constitute a melanoma cell line and skin cancer cells.  Alternatively, “a plurality of cells” could read on the entirety of the human body and one type of cancer cell.  Claim clarification is required as to the identity of/type(s) of cells that constitute a “plurality of cells”.  
Examiner cautions Applicant from amending the claims in a manner which could introduce new subject matter.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 8, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pincus (U.S. 2011/0183915- assignee: the Research Foundation of the State University of New York).  
Pincus teaches a method of treating cancer in a subject, including: providing a subject having a plurality of cancer cells; and administering to the subject, a therapeutically effective amount of a composition including: an HDM-2 binding component; and a membrane resident component, the membrane resident component bound to the HDM-2 binding component. Also provided are a method of selectively necrosing cancer cells, a method of causing membranolysis in cancer cells, and a cancer treatment composition (abstract).  Claim 1 of Pincus is drawn to a method of treating cancer in a subject, said method comprising: providing a subject having a plurality of cancer cells; and administering to the subject, a therapeutically effective amount of a composition including: an HDM-2 binding component; and a membrane resident component, said membrane resident component bound to said HDM-2 binding component (paras. [0006], [0024], [0030], [0053]-[0054], [0061]).  Pincus states: cancer includes any disease or disorder associated with uncontrolled cellular proliferation, survival, growth, or motility. Cancers that may be treated or prevented by the present invention include any cancer whose cells have increased expression of HDM-2 in their plasma membranes. Such cancers may include, for example, pancreatic cancer, breast cancer, colon cancer, gastric cancer, prostate cancer, thyroid cancer, ovarian cancer, endometrial cancer, glioblastoma, astrocytoma, renal carcinoma, lung cancer, sarcoma, including osteogenic sarcoma, mesothelioma, sporadic nonfamilial tumors, lymphoma, and others including hematologic cancers such chronic myelogenous leukemia (CML). Precancerous conditions, where cells exhibit high amounts of HDM-2 in the plasma membrane, are also included as treatable with the compositions and methods of the present invention (para. [0031]).  Pincus teaches that HDM-2 binding components include PPLSQETFSDLWKLL (SEQ ID NO:1) which has 100% identity with instant SEQ ID NO:1 (Table 1).  Pincus teaches that membrane resident components include KKWKMRRNQFWVKVQRG (SEQ ID NO:3) which has 100% identity with instant SEQ ID NO:25 (Table 1).  Specific compositions of Pincus that have a HDM-2 binding component and a membrane resident component are PNC-27 and PNC-28 (Table 1; claim 9).  These peptides have 100% identity with the peptides recited in instant claim 3.  Accordingly, the limitations of claims 1, 3, 6, and 8 are satisfied.  Regarding claim 10, Pincus teaches that the compositions can be used to treat glioblastoma (para. [0031]).
Regarding claims 2, 5, and 11, Pincus teaches a method of selectively necrosing cells, comprising providing a plurality of cells, including at least one cancer cell and at least one normal cell; administering to the cells a composition, wherein the composition includes an HDM-2 binding component and a membrane resident component, said membrane resident component bound to said HDM-2 binding component; wherein said composition results in membranolysis of said cancer cells, but does not affect said normal cells (claim 10).  Claim 11 of Pincus is drawn to a  method of causing membranolysis in cancer cells, comprising: administering to at least one cancer cell a compound comprising an HDM-2 binding component and a membrane resident component, said membrane resident component bound to said HDM-2 binding component. The various types of cancer are disclosed above, including glioblastoma.  Figures 8 and 10 indicate that the peptides PNC-28 and PNC-27 specifically binds cells expressing HDM2 leading to pore formation of the cell membrane [poration].  See also paras. [0007], [0032]-[0036], [0046]-[0052], [0068]-[0069], [0094]-[0097], Fig. 2-3.   Accordingly, the limitations of claims 2, 5, and 11 are satisfied.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 8, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pincus (U.S. 2011/0183915), and further in view of Hu (Genes and development 30: 2021-2041 (2016)).
Pincus teaches a method of treating cancer in a subject, said method comprising: providing a subject having a plurality of cancer cells; and administering to the subject, a therapeutically effective amount of a composition including: an HDM-2 binding component; and a membrane resident component, said membrane resident component bound to said HDM-2 binding component (paras. [0006], [0024], [0030], [0053]-[0054], [0061]).  Pincus states: cancer includes any disease or disorder associated with uncontrolled cellular proliferation, survival, growth, or motility. Cancers that may be treated or prevented by the present invention include any cancer whose cells have increased expression of HDM-2 in their plasma membranes. Such cancers include glioblastoma, astrocytoma, lymphoma, and others including hematologic cancers such chronic myelogenous leukemia (CML).  Pincus teaches that HDM-2 binding components include PPLSQETFSDLWKLL (SEQ ID NO:1) which has 100% identity with instant SEQ ID NO:1 (Table 1).  Pincus teaches that membrane resident components include KKWKMRRNQFWVKVQRG (SEQ ID NO:3) which has 100% identity with instant SEQ ID NO:25 (Table 1).  Specific compositions of Pincus that have a HDM-2 binding component and a membrane resident component are PNC-27 and PNC-28 (Table 1; claim 9).  These peptides have 100% identity with the peptides recited in instant claims 3 and 11.  Pincus teaches a method of selectively necrosing cells, comprising providing a plurality of cells, including at least one cancer cell and at least one normal cell; administering to the cells a composition, wherein the composition includes an HDM-2 binding component and a membrane resident component, said membrane resident component bound to said HDM-2 binding component; wherein said composition results in membranolysis of said cancer cells, but does not affect said normal cells (claim 10).  Pincus further teaches a  method of causing membranolysis in cancer cells, comprising: administering to at least one cancer cell a compound comprising an HDM-2 binding component and a membrane resident component, said membrane resident component bound to said HDM-2 binding component (claim 11). Figures 8 and 10 indicate that the peptides PNC-28 and PNC-27 specifically binds cells expressing HDM2 leading to pore formation of the cell membrane [poration].  See also paras. [0007], [0032]-[0036], [0046]-[0052], [0068]-[0069], [0094]-[0097], Fig. 2-3.   
Although Pincus teaches treatment of hematologic cancers such as chronic myelogenous leukemia (CML), the reference does not explicitly teach acute myeloid leukemia (AML).
Hu is a review article discussing hematological malignancies.  Hematological malignancies comprise a diverse set of lymphoid and myeloid neoplasms in which normal hematopoiesis has gone awry and together account for ∼10% of all new cancer cases diagnosed in the United States in 2016 (abstract).  Based on the lineage of the neoplastic cells and the clinical course, leukemia can be categorized into acute lymphocytic leukemia (ALL), acute myeloid leukemia (AML), chronic lymphoid leukemia (CLL), and chronic myeloid leukemia (CML) (p. 2021).
It would have been obvious to one of ordinary skill in the art to administer a composition comprising PNC-27 or PNC-28 to a patient with acute myeloid leukemia (AML) based on the teachings of Pincus.  Pincus explicitly taught that the peptides can be used to treat hematologic cancers, including CML.  The skilled artisan would have recognized from Hu that both CML and AML were hematologic cancers.  The skilled artisan would therefore have had a reasonable expectation of success of treating AML or CML because PNC-27 and PNC-28 were used to treat hematologic cancers,.
Accordingly, claims 4 and 11 are rendered obvious.
Claims 1-6, 8, 10, and 11 are obvious in view the teachings of Pincus and Hu.

Conclusion
No claims are allowed.

Claims 1-24 are pending.  Claims 7, 8, and 12-24 are withdrawn.

Claims 1-6, 8, 10, and 11 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/Examiner, Art Unit 1654